Case 2:20-cv-00991-JLB-NPM Document 13 Filed 04/21/21 Page 1 of 3 PageID 37




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


UNITED STATES,

               Plaintiff,

v.                                                         Case No. 2:20-cv-991-JLB-NPM

LIONEL PEQUENO and ALECIA
GALLEGOS,

              Defendants.


                                            ORDER

       Before the Court is a Renewed Application for Entry of Clerk’s Default (Doc.

12).1 No response was filed to the motion and the response time has lapsed. For the

reasons discussed below, the Court grants the motion.

       “When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Before

directing the clerk to enter a default, however, the Court must determine whether

Plaintiff properly effected service of process, for which Plaintiff bears the burden of



1
 The United States renewed its application after the Court denied the original application, finding
no indication that a complaint was served on Lionel Pequeno and Alecia Gallegos. (Doc. 9). The
United States has remedied this deficiency.
Case 2:20-cv-00991-JLB-NPM Document 13 Filed 04/21/21 Page 2 of 3 PageID 38




proof. Fed. R. Civ. P. 4(l); Chambers v. Halsted Fin. Servs., LLC, No. 2:13-CV-809-

FTM-38, 2014 WL 3721209, *1 (M.D. Fla. July 28, 2014); Zamperla, Inc. v. S.B.F.

S.R.L., No. 6:13-CV-1811-ORL-37, 2014 WL 1400641, *1 (M.D. Fla. Apr. 10,

2014).

      To serve an individual within a judicial district of the United States, Rule

4(e)(2) allows for service by “delivering a copy of the summons and of the complaint

to the individual personally” or by “leaving a copy of [the summons and complaint]

at the individual’s dwelling or usual place of abode with someone of suitable age

and discretion who resides there.” Fed. R. Civ. P. 4(e)(2)(A)-(B). On January 21,

2021, Lionel Pequeno and Alecia Gallegos were served by substitute service at their

residence. The process server delivered copies of the summonses and complaint to

Mike Pequeno as co-resident, who resides at the residence and is of suitable age.

(Doc 10, p. 1; Doc. 11, p. 1). Therefore, the Court finds the United States properly

effected service of process on both Lionel Pequeno and Alecia Gallegos.

      The Defendants were properly served and failed to timely respond to the

Complaint (Doc. 1). Therefore, the Court finds a clerk’s default must be entered

pursuant to Rule 55(a). Accordingly, it is hereby ORDERED that the Renewed

Application for Clerk’s Default (Doc. 12) is GRANTED and the Clerk is directed

to enter a default against Defendants Lionel Pequeno and Alecia Gallegos.




                                         2
Case 2:20-cv-00991-JLB-NPM Document 13 Filed 04/21/21 Page 3 of 3 PageID 39




      Within thirty-five (35) days after entry of a clerk’s default, Plaintiff must

apply for a default judgment or file a paper identifying each unresolved issue

necessary to entry of the default judgment.

      DONE and ORDERED in Fort Myers, Florida on April 21, 2021.




                                         3
